SHORTESS, Judge,
concurring.
I respectfully concur.
I agree with the majority in this case but add the following observations which I consider pertinent.
The diagram prepared by Trooper Cook together with his testimony convinced me that the Selders' version of the accident was correct, notwithstanding any confusion created by the medical evidence. He testified that plaintiff traveled approximately 35 feet after the point of collision. He said the other vehicle traveled about 20 feet. It is highly improbable that vehicles in motion in a straight line and going between 35 and 45 miles per hour would come to rest so quickly after such a severe impact from the rear. As Cook so aptly stated, “The law of physics would indicate that once a mass is in motion it tends to remain in motion....”
Accordingly, I concur.